Safety (DPS), but he failed to disclose the 1995 border incident during the
                application process. Eleven years later, the border incident came to the
                attention of his superiors, and, after an investigation, Dutchover was
                terminated despite his contention that he had forgotten about the incident
                at the time he applied to be an NHP trooper. He appealed the termination
                to respondent State of Nevada Department of Personnel, State Personnel
                Commission, and a hearing officer determined that Dutchover had
                intentionally concealed the border incident during the application process
                and that his termination was warranted. Dutchover petitioned for judicial
                review in the district court, and the court upheld Dutchover's termination.
                This appeal followed.
                            "This court's function when reviewing a district court's order
                denying a petition for judicial review is the same as the district court's: to
                determine whether substantial evidence supports the appeals officer's
                decision and whether that decision is affected by legal error."   Holiday Ret.
                Corp. v. State, Diu. of Indus. Relations, 128 Nev. 274 P.3d 759,
                761 (2012). "Neither this court nor the district court may substitute its
                judgment of the evidence for that of the administrative agency," and
                review is limited to the record that was before the agency. Nev. Emp't Sec.
                Dep't v. Cline,    109 Nev. 74, 76, 847 P.2d 736, 738 (1993); NRS
                233B.135(1)(b), (3).
                            At the administrative hearing, the hearing officer found that
                Dutchover intentionally concealed the border incident and thus committed
                "fflraud in securing appointment" pursuant to NAC 284.650(8), and
                "[d]ishonesty" pursuant to NAC 284.650(10). Based on our review of the
                record before us, we conclude that substantial evidence supports the
                hearing officer's findings. The evidence presented demonstrated that two

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                    and one-half years prior to applying to be an NHP trooper, Dutchover was
                    detained at the Mexican border. At that time, a search of his vehicle
                    resulted in the discovery of illegal substances, which were confiscated and
                    caused his car to be impounded. The personal history report Dutchover
                    was required to complete during the application process inquired
                    specifically about the use, possession, and transportation of controlled
                    substances, including steroids, and Dutchover failed to disclose this
                    incident on his application. Finally, during the NHP's internal
                    investigation, Dutchover was interviewed and asked whether he failed to
                    disclose the incident because he believed there would be no record, to
                    which he answered "[t]here was no record of it[,] that is according to what
                    they told me."
                                We conclude that the hearing officer's decision that
                    Dutchover's violations warranted termination was not arbitrary or
                    capricious. See Holiday Ret. Corp., 128 Nev. at , 274 P.3d at 761; State
                    ex rel. Whalen v. Welliver, 60 Nev. 154, 159, 104 P.2d 188, 190-91 (1940)
                    (explaining that dismissal of a law enforcement officer must be supported
                    by "legal cause, . . . one touching the qualifications of the officer or his
                    performance of his duties"); NRS 284.385(1)(a) (providing that a state
                    employee may be "[d]ismiss[ed] . . when the appointing authority
                    considers that the good of the public service will be served thereby").
                                This court has previously recognized that honesty is
                    fundamental to a law enforcement officer's ability to effectively perform
                    his or her job.   See Bisch v. Las Vegas Metro Police Dep't, 129 Nev.
                       , 302 P.3d 1108, 1115 (2013) ("A police officer's job is to uphold the law,
                    and the act of lying. . . could plausibly bear directly upon [his or her]
                    fitness to be an officer."). Because NHP officers are often called upon to

SUPREME COURT
       OF
    NEVADA
                                                          3
(0) 1947A .02ajz•
                    testify in court, Dutchover's dishonesty may allow his credibility to be
                    impeached, thus rendering him a liability on the stand and unable to
                    perform a vital function of his duties as a law enforcement officer.     See
                    id.at , 302 P.3d at 1115 (noting that since officers are often summoned
                    as witnesses at trial, an officer's "untruthfulness could be used to impeach
                    [the officer's] credibility").
                                 Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED.



                                                                        -           ,   J.
                                                       Hardesty


                                                                     ieSS               J.
                                                       Douglas




                    cc:   Hon. Michelle Leavitt, District Judge
                          Paul H. Schofield, Settlement Judge
                          Law Office of Daniel Marks
                          Attorney General/Transportation Division/Las Vegas
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    les.